Appeal by an employer and its insurance carrier from an award of death benefits to the widow and two minor children of a deceased employee. Decedent was killed on July 16, 1948, in a collision between a Gabon gasoline roller which he was then operating and an automobile. The accident happened on Henrietta Street in the city of Amsterdam where the. alleged employer was engaged in resurfacing and repairing a street. Appellant contends that the deceased was not an employee of the alleged employer. We think the evidence was such that the board could in the exercise of its factual powers draw the inference that decedent was an employee at the time of the accident. We cannot say as a matter of law that the finding of the board in that respect is without any reasonable, basis. Award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.